        Case 1:17-cv-02989-AT Document 1013 Filed 11/16/20 Page 1 of 4




TO:           ALL JUDGES, CLERKS OF COURT, AND COUNSEL OF RECORD

FROM:         F. SKIP SUGARMAN

RE:           NOTICE OF LEAVE OF ABSENCE

      Comes now F. Skip Sugarman and respectfully notifies all judges before

whom he has cases pending, all affected clerks of court, and all opposing counsel,

that he will be on leave pursuant to Local Rule 83.

      (1)      The period of leave during which time applicant will be away from

the practice of law is:

                     December 18, 2020 through January 5, 2021

      (2)      All affected judges and opposing counsel shall have ten (10) days

from the date of this notice to object to it. If no objections are filed, the leave shall

be granted.

      Dated this 13th day of November 2020.


                                            /s/ F. Skip Sugarman
                                            F. Skip Sugarman
                                            Georgia Bar No. 690773
                                            skip@sugarman-law.com
SUGARMAN LAW, LLP
154 Krog Street, NE - Suite 190
Atlanta, GA 30307
(404) 495-4811

Attorneys for Plaintiff
          Case 1:17-cv-02989-AT Document 1013 Filed 11/16/20 Page 2 of 4




                          CERTIFICATE OF SERVICE

      This is to certify that I have this date served a copy of the foregoing Notice

of Leave of Absence upon all Judges, Clerks and opposing counsel listed on the

attached Exhibit A, by filing with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to the attorney of

record.

      Dated this 13th day of November 2020.


                                          /s/ F. Skip Sugarman
                                          F. Skip Sugarman
                                          Georgia Bar No. 690773
                                          skip@sugarman-law.com
SUGARMAN LAW, LLP
154 Krog Street, NE - Suite 190
Atlanta, GA 30307
(404) 495-4811

Attorneys for Plaintiff




                                         -2-
       Case 1:17-cv-02989-AT Document 1013 Filed 11/16/20 Page 3 of 4




                     Case        Judge       Counsel
Case Style           Number
ECON-O-CHECK         1:19-cv-    Thomas      Robert G. Brazier
CORPORATION          3742-       W.          rbrazier@bakerdonelson.com
v.                   TWT         Thrash,     Steven G. Hall
                                 Jr.         Shall@bakerdonelson.com
STRATEGYCORPS,                               BAKER DONELSON BEARMAN
LLC                                          CALDWELL & BERKOWITZ, PC
                                             3414 Peachtree Road
                                             Suite 1600
                                             Atlanta, GA 30326

DARREN               1:20-CV-    Amy
HUTCHESON,           2518-AT     Totenberg
v.
FINSYNC, INC. and
TUCKER MATHIS
ELECTROTEK           1:20-CV-    Leigh       Jason S. Alloy
CORP.                02972-      Martin      jalloy@robbinsfirm.com
v.                   LMM         May         Joseph Saul
ACUITY BRANDS                                joseph.saul@robbinsfirm.com
LIGHTING, INC.                               ROBBINS ROSS ALLOY
                                             BELINFANTE LITTLEFIELD
                                             LLC
                                             500 14th St. NW
                                             Atlanta, GA 30318
CADY STUDIOS,        1:18-cv-    J.P.        Bryan Knight
LLC                  04670-      Boulee      bknight@knightpalmerlaw.com
v.                   JPB                     Sherri Buda
WENDY WILSON                                 sbuda@knightpalmerlaw.com
CLIFT and                                    KNIGHT PALMER
WATERBOY                                     One Midtown Plaza
GRAPHICS, LLC                                1360 Peachtree Street
                                             Suite 1201
                                             Atlanta, Georgia 30309
     Case 1:17-cv-02989-AT Document 1013 Filed 11/16/20 Page 4 of 4




MICRO BALANCE      1:19-cv-    Steve C.   J. David Hopkins
HEALTH             04230-      Jones      dhopkins@jdhopkinslaw.com
PRODUCTS, LLC      SCJ                    J. DAVID HOPKINS LAW LLC
and DR. DONALD                            130 Barksdale Drive
DENNIS                                    Atlanta, GA 30309
v.
CESAR COLLADO                            Attorneys for Insurance:
v.                                       Elizabeth G. (“GG”) Howard
DENNIS                                   egh@bayatl.com
SURGICAL                                 BARRICKMAN ALLRED &
CENTER, LLC                              YOUNG, LLC
                                         5775 Glenridge Drive, NE
                                         Suite E-100
                                         Atlanta, GA 30328
DONNA CURLING, 1:17-CV-        Amy       David D. Cross (pro hac vice)
ET AL.,        2989-AT         Totenberg DCross@mofo.com
                                         John P. Carlin (pro hac vice)
v.                                       JCarlin@mofo.com
                                         Lyle P. Hedgecock (pro hac vice)
BRAD
                                         LHedgecock@mofo.com
RAFFENSPERGER,
                                         Mary G. Kaiser (pro hac vice)
ET AL.,
                                         MKaiser@mofo.com
                                         Robert W. Manoso (pro hac vice)
                                         RManoso@mofo.com
                                         MORRISON & FOERSTER LLP
                                         2000 Pennsylvania Avenue, NW
                                         Suite 6000
                                         Washington, DC 20006

                                          Halsey G. Knapp, Jr.
                                          HKnapp@khlawfirm.com
                                          Adam M. Sparks
                                          Sparks@khlawfirm.com
                                          KREVOLIN & HORST, LLC
                                          1201 West Peachtree Street, NW
                                          Suite 3250
                                          Atlanta, GA 30309
